Motion to amend remittitur granted. Return of remittitur requested and when returned, it will be amended by adding after the words "Judgment affirmed" the following: "this Court having overruled the contention of the appellant that his trial and conviction were in violation of the due process clause and the equal protection of the *Page 548 
law clause of the Fourteenth Amendment to the Constitution of the United States, and having refused to pass upon the effect of any parts of the charge to which no exceptions were taken." (See284 N.Y. 781.)